Crew III, J.
Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered September 9, 2005, convicting defendant upon his plea of guilty of the crimes of aggravated unlicensed operation of a motor vehicle in the first degree, driving while intoxicated and criminal contempt in the second degree.
In satisfaction of two separate indictments, defendant pleaded guilty to aggravated unlicensed operation of a motor vehicle in the first degree, driving while intoxicated and criminal contempt in the second degree and was sentenced to 1 to 3 years in prison for the aggravated unlicensed operation conviction, a one-year conditional discharge for the driving while intoxicated conviction and time served for the criminal contempt conviction. Defendant now appeals.
As limited by his brief, defendant contends, with regard to his conviction for aggravated unlicensed operation of a motor vehicle, that the People were required to file proof of the previous suspension of his driving privileges pursuant to CPL 400.40. We disagree. That statutory provision prescribes the procedure for determining prior convictions for the enhancement of sentence where a defendant has been convicted of an unclassified misdemeanor or a traffic violation (see People v Smart, 190 AD2d 942, 943 [1993]). Inasmuch as defendant here was convicted of a class E felony, the cited statutory provision is inapplicable (see id.). Accordingly, the judgment is affirmed.*
Cardona, RJ., Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.

 It is of note that the People attached a special information to the indictment, alleging defendant’s prior license suspension (see CPL 200.60 [2]; People v Cooper, 78 NY2d 476 [1991]).